8'·L_. .I Cf1()CJ -()I

23 February 2015                         Jose J. Reyes
                                         TDC No. 821821
                                         McConnell Unit
                                         3001 s. Emily Dr.
                                         Beeville, Texas 78102


Mr.' Abel Acosta, Clerk
Court of Criminal Appeals                         RECEIVED IN
P. o. Box 12308, ~apitol St.
Austin, T~x~s 78711                          COURT OF CRIMINAL APPEALS

                                                   FEB 26 2015
Re: Cause Bo.• 7S2079'.:.A (Count 2)
    BxParte Reyes
    Deay   Wr1t   etter
Dear Mr.   Acosta,   Appeal   ~~erk:

     On January 5, 2015, the State'•s Proposed Findings
of fact, conclusions of law and order was filed with the
court. In that same Motion, the State claimed the motion
was sent to the Court of Criminal Appeal;

     Here it is February 23, 2015, and I haven'•t received
a "White Card" from the Court of Criminal Appeal informing
me th~t the writ was now pending in that court.

      I understand.to gain ~ome time the court entered order
extending the statuto~y time limits a practice condemned
in .McCree v. Hampton, 824 s. w. 2d. 578 (Tex. Cr; App. 1992).
However, that case sat out a method whereby the trial court
can either on motion of the State or its own initiative,
gain more ~ime to investigate the allegations raised within
a writ application.

     If the trial court selects this option but fails to
notify the Court of Crimin~l Appeals ~nd enquiry is made
to the Court without mention of the previously entered
order designating issue a "delayed writ letter" may well
be sent to the trial court with copies to the District
clerk and district attorney enquiring into the alleged delay.

     I hereby request that you conduct a investigation into
these matters and order the files to those findings ~nd
transmit them along with the writ transcript to the Clerk
of the Court of Criminal Appeals as required,by law.

                                   -1-
McConnell Unit
3001 s. Emily Dr.
Beeville, Texas 78102


files

cc.:      Mr.· Chris Daniel
          District Clerk
          Harris County District Clerk
          1201 Franklin
P.   o.    Box 4651
          Houston, Texas 77210-4651




                                  -2-